     Case 2:16-cr-00265-GMN-NJK Document 1386 Filed 12/11/18 Page 1 of 5




 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                  ***
 7     UNITED STATES OF AMERICA,                          Case No. 2:16-cr-00265-GMN-CWH
 8                            Plaintiff,
                                                          REPORT AND RECOMMENDATION
 9           v.
10     MATHEW KEITH DUNLAP, et al.,
11                            Defendants.
12

13           Presently before the court is defendant Mathew Keith Dunlap’s motion to dismiss counts

14    Six, Seven, Eight, Nine, and Ten pursuant to 18 U.S.C.S. § 3282 (ECF No. 1001), filed on

15    August 13, 2018. The government filed a response (ECF No. 1180) on September 27, 2018.

16    Dunlap did not file a reply.

17           Defendants Garcia, Neddenriep, Halgat, Perez, Voll, Juarez, and Davisson move to join

18    the motion to dismiss. (ECF Nos. 1016, 1025, 1063, 1066, 1079, 1089, 1111).

19    I.     BACKGROUND

20           On September 15, 2011, Dunlap allegedly participated with defendants Neddenriep,

21    Greider, Davisson, and Garretson to kidnap and assault with the use of a deadly weapon M.H. in

22    Carson City, Nevada, while allegedly taking M.H.’s motor vehicle. On September 6, 2016, the

23    government obtained an indictment against Dunlap, alleging Count One Kidnapping; Count Two,

24    Using and Carrying a Firearm and in Relation to a Crime of Violence (aiding and abetting);

25    Count Three, Assault; Count Four, Using and Carrying a Firearm and in Relation to a Crime of

26    Violence (aiding and abetting); and Count Five, Taking of a Motor Vehicle. (Indictment, ECF

27    No. 1.) The indictment was filed under seal and a warrant was issued for Mr. Dunlap’s arrest.

28    (ECF Nos. 3, 7.) The government did not execute the arrest warrant. On June 14, 2017, a
     Case 2:16-cr-00265-GMN-NJK Document 1386 Filed 12/11/18 Page 2 of 5




 1    Superseding Criminal Indictment was filed which renumbered the original counts One through

 2    Five as counts Six through Ten, and added the charge of Count One, Conspiracy to participate in

 3    a Racketeering Enterprise.

 4           Dunlap now moves to dismiss Counts Six through Ten for violation of the statute of

 5    limitations. (Superseding Indictment (ECF No. 13).) He contends that the Superseding

 6    Indictment expanded the charges against him by adding Count One for Conspiracy to Participate

 7    in a Racketeering Enterprise and related factual allegations, but it was filed after the statute of

 8    limitations had run. Dunlap does not, however, move to dismiss Count One.

 9           The government responds that the indictment charging Dunlap was filed within the five-

10    year statute of limitations, and although it was sealed, the statute of limitations was nevertheless

11    satisfied. The government further responds that a comparison of Counts One through Five of the

12    Indictment and Counts Six through Ten of the Superseding Indictment demonstrate there are no

13    substantive changes or broadening of these charges. As for the new conspiracy charge in Count

14    One of the Superseding Indictment, the government argues it was timely charged and the

15    inclusion of additional counts charging new substantive offense does not broaden the charges

16    contained in the original indictment, but adds to them.

17    II.    ANALYSIS

18           A. Motion to Dismiss

19           Under Rule 12(b) of the Federal Rules of Criminal Procedure, “[a] party may raise by

20    pretrial motion any defense, objection, or request that the court can determine without a trial on

21    the merits.” A motion to dismiss is generally capable of determination before trial “if it involves

22    questions of law rather than fact.” United States v. Yip, 248 F. Supp. 2d 970, 972 (D. Haw. 2003)

23    (citing United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir.), cert. denied,

24    478 U.S. 1007 (1986)).

25           Title 18 U.S.C.S. § 3282 (a) states:

26           In general. Except as otherwise expressly provided by law, no person shall be
             prosecuted, tried, or punished for any offense, not capital, unless the indictment is
27           found or the information is instituted within five years next after such offense shall
             have been committed.
28
                                                    Page 2 of 5
     Case 2:16-cr-00265-GMN-NJK Document 1386 Filed 12/11/18 Page 3 of 5




 1           Dunlap correctly notes that the statute of limitations for the offenses alleged to have

 2    occurred on September 15, 2011 expired on September 15, 2016. Dunlap was indicted on

 3    September 6, 2016, and the indictment was therefore “found,” on that date, and within the statute

 4    of limitations. See United States v. Bracy, 67 F.3d 1421, 1426 (9th Cir. 1995) (stating that an

 5    indictment is found when the grand jury returns it). Although a superseding indictment was filed

 6    later, on June 14, 2017, counts One through Five were carried forward to counts Six through Ten,

 7    and Dunlap makes no argument that the counts are different.

 8           Although the indictment was sealed, it was still “found” for the purposes of the statute of

 9    limitations on the date it was returned by the grand jury. See Bracy, 67 F.3d at 1426; United

10    States v. Lakin, 875 F.2d 168, 170 (8th Cir. 1989). The filing of an indictment tolls the statute of

11    limitations, and prosecution under a superseding indictment filed outside the state of limitations

12    can proceed so long as the superseding indictment does not make substantive changes. United

13    States v. Madrid, 842 F.2d 1090, 1096 (9th Cir. 1988).

14           Statutes of limitation are the primary safeguard against pre-indictment prejudicial delay.

15    Betterman v. Montana, 136 S. Ct. 1609, 1613 (2013). Preindictment delay that results from

16    negligence or worse may violate due process. United States v. Ross, 123 F3d 1181, 1185 (9th

17    Cir. 1997). To succeed on his claim that he was denied due process because of pre-indictment

18    delay, a defendant must satisfy both prongs of a two-part test. “First, he must prove ‘actual,

19    nonspeculative prejudice from the delay.’” United States v. De Jesus Corona-Verbera, 509 F.3d

20    1105, 1112 (9th Cir. 2007) (citation omitted). “Second, the length of the delay is weighed against

21    the reasons for the delay, and the delay must offend those ‘fundamental conceptions of justice

22    which lie at the base of our civil and political institutions.’” Id. (citation omitted). To show

23    actual prejudice, a defendant must provide more than unsubstantiated claims that delay caused

24    memories to diminish, precluded discovery, or resulted in the loss of evidence. Id.; see also

25

26

27

28
                                                   Page 3 of 5
     Case 2:16-cr-00265-GMN-NJK Document 1386 Filed 12/11/18 Page 4 of 5




 1    United States v. Manning, 56 F.3d 1188, 1194 (9th Cir. 1995) (“Generalized assertions of the loss

 2    of memory, witnesses, or evidence are insufficient to establish actual prejudice.”). 1

 3              Dunlap makes no argument that the delay violated any fundamental conceptions of justice

 4    or that the delay in indicting him was intended to place him at a disadvantage. He argues that he

 5    has been prejudiced by the delay in indictment because co-defendant Garretson died in the

 6    interim, but he fails to explain how the loss of Garretson causes prejudice. The government

 7    correctly notes that Garretson could not have been called as a witness because he was a

 8    defendant. The court finds that, under the circumstances, the delay was not unreasonable.

 9              To the extent Dunlap argues the new conspiracy charge in Count One of the Superseding

10    Indictment broadened the previous charges, the conspiracy claim does not make substantive

11    changes to the previous charges, but adds to them. Additionally, Dunlap is charged with

12    committing at least one overt act in support of the conspiracy within the five years preceding the

13    June 14, 2017 filing of the Superseding Indictment. (See Superseding Indictment (ECF No. 13) at

14    Overt Act 66 (alleging Dunlap traveled in a pack of motorcycles wearing Vagos riding vests to

15    confront the rival “POBOBs” and “Saxons” at a Minden/Gardenville, Nevada “toy run” on

16    October 28, 2012).) Accordingly, the court will recommend that Dunlap’s motion to dismiss be

17    denied.

18              B. Motions to Join

19              Defendants Garcia, Neddenriep, Halgat, Perez, Voll, Juarez, and Davisson move to join

20    the motion to dismiss. Although the co-defendants seeking joinder claim they are “similarly

21    situated,” they fail to provide any further analysis, and so the court has little basis to evaluate the

22    motions. See Tatung Co., Ltd v. Shu Tze Hsu, 217 F. Supp. 3d 1138, 1151-52 (C.D. Cal. 2016)

23    (finding joinder should occur when a movant articulates how and why they are similarly situated

24    to the motion they seek to join such that filing an independent motion would be redundant).

25

26
                1
27              Generally, protection from lost testimony “falls solely within the ambit of the statute of
      limitations.” United States v. Sherlock, 962 F.2d 1349, 1354 (9th Cir. 1989) (citations omitted).
28
                                                      Page 4 of 5
     Case 2:16-cr-00265-GMN-NJK Document 1386 Filed 12/11/18 Page 5 of 5




 1           Regardless, because defendants Neddenriep and Davisson are charged with counts Six

 2    through Ten, their motions to join are granted.

 3           Defendants Garcia, Halgat, Perez, Voll, and Juarez are not charged with counts Six

 4    through Ten, and so their motions to join are denied.

 5    III.   CONCLUSION AND RECOMMENDATION

 6           IT IS THEREFORE RECOMMENDED that defendant Mathew Dunlap’s motion to

 7    dismiss counts Six, Seven, Eight, Nine, and Ten pursuant to 18 USC 3282 (ECF No. 1001) be

 8    DENIED.

 9           IT IS ORDERED that defendants Garcia, Halgat, Perez, Voll, and Juarez’s motions to join

10    the motion (ECF Nos. 1016, 1063, 1066, 1079, 1089) are DENIED.

11           IT IS FURTHER ORDERED that defendants Neddenriep and Davisson’s motions to join

12    the motion (ECF Nos. 1025, 1111) are GRANTED.

13    IV.    NOTICE

14           This report and recommendation is submitted to the United States district judge assigned

15    to this case under 28 U.S.C. § 636(b)(1). A party who objects to this report and recommendation

16    may file a written objection supported by points and authorities within fourteen days of being

17    served with this report and recommendation. Local Rule IB 3-2(a). Failure to file a timely

18    objection may waive the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

19    1153, 1157 (9th Cir. 1991).

20

21           DATED: December 11, 2018

22

23

24                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                  Page 5 of 5
